Citation Nr: 1623603	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-29 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

2. Entitlement to an initial compensable rating for Wolff-Parkinson White (WPW) syndrome.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1986 to July 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connected of the Veteran's degenerative disc disease and Wolff-Parkinson White syndrome and assigned the Veteran's current disability ratings.  

During the pendency of this appeal, the Veteran requested a hearing before a Veteran's Law Judge, which was scheduled for February 10, 2016.  However, the Veteran failed to appear for this hearing, and the Board has not received any showing of good cause for this failure to appear.  Accordingly, the Veteran's request for a hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A. Degenerative Disc Disease of the Lumbar Spine

With respect to the Veteran's claim for a rating in excess of 10 percent for his degenerative disc disease of the lumbar spine, the Board notes that the Veteran was last examined by a VA medical professional in October 2008.  However, the Veteran stated, through his representative, in August 2012 that his condition had worsened since his examination, and in light of this, the Veteran's representative argued in April 2016 that the 2008 examination was no longer adequate to accurately assess the severity of the Veteran's disability.  Since the examination, the Veteran's medical records appear to show possible worsening of his condition.

Given this evidence, it does appear that the Veteran's condition with respect to his degenerative disc disease may have worsened since his last examination, which was conducted nearly eight years ago.  Therefore, the Board finds that a new examination of the Veteran is necessary in order to accurately rate the Veteran's current disability.

B. Wolff-Parkinson White Syndrome 

When the AOJ granted service connection of the Veteran's Wolff-Parkinson White syndrome, he was rated as noncompensable under Diagnostic Code (DC) 7010, which discusses supraventricular arrhythmias.  Under this DC, in order to be compensable, a claimant must show permanent atrial fibrillation resulting in one to four episodes per year of paroxysmal atrial fibrillation, or other supraventricular tachycardia, which must be documented by electrocardiogram or a Holter monitor.  

The record contains no evidence of atrial fibrillation.  However, a review of the claims file reveals that in July 2015 the Veteran reported to his treatment team that he is actively followed by a private cardiologist, who, at one time, required the Veteran to wear a heart monitor.  The record contains no evidence from any private medical provider, including any heart monitor results.  Further, the record does not show that the VA has attempted to locate and obtain this evidence.

Because the DC requires evidence of either an electrocardiogram or a Holter monitor, both of which could be described as heart monitors, in order to be compensable, it is possible that the evidence necessary to substantiate the Veteran's claim for a compensable rating of his Wolff-Parkinson White syndrome may exist in private treatment records that the VA has not attempted to obtain.  As such, the VA must attempt to obtain such records in order to fulfill their duty to assist the Veteran in substantiating his claim.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and authorization to obtain any private treatment records that may assist in development of this claim, with specific reference to the records of any private cardiologist from whom the Veteran has received treatment.

2. Schedule the Veteran for a new examination of his lumbar spine degenerative disc disease to assess the severity of the Veteran's disability.  

3. After completing the above development, as well as any other warranted development, readjudicate the Veteran's claim based on the entirety of the evidence.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

